In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-2750
DESTINY HOFFMAN, et al.,
                                                Plaintiffs-Appellants,

                                 v.

SUSAN KNOEBEL, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, New Albany Division.
           No. 14-CV-00012 — Sarah Evans Barker, Judge.
                     ____________________

      ARGUED JANUARY 4, 2018 — DECIDED JULY 3, 2018
                ____________________

   Before WOOD, Chief Judge, and HAMILTON and BARRETT,
Circuit Judges.
   WOOD, Chief Judge. Like many jurisdictions, Indiana has
turned to “drug courts” to tackle substance-abuse problems
more flexibly than traditional sentencing regimes might al-
low. Ind. Code § 33-23-16-5. These non-traditional court pro-
grams have been shown to reduce recidivism rates, at least in
some jurisdictions. Compare Michael W. Finigan, et al.,
IMPACT OF A MATURE DRUG COURT OVER 10 YEARS OF
2                                                   No. 17-2750

OPERATION: RECIDIVISM AND COSTS 23–29 (Nat’l Inst. Just.
2007), https://www.ncjrs.gov/pdffiles1/nij/grants/219225.pdf
(analyzing the successes of the drug court in Portland, Ore-
gon, in reducing recidivism), with Randall T. Brown, System-
atic Review of the Impact of Adult Drug Treatment Courts,
155 J. LABORATORY & CLINICAL MED. 263, 263 (2010) (finding
that “randomized trials failed to demonstrate a consistent ef-
fect on rearrest rates for drug-involved offenders” participat-
ing in drug treatment courts). Unfortunately, the Drug Treat-
ment Court (“DTC”) in Clark County, Indiana, was not one of
the success stories. Under the stewardship of Judge Jerome Ja-
cobi, the court ran roughshod over the rights of its partici-
pants, who frequently languished in jail for weeks and even
months without justification. The jail stays imposed as “sanc-
tions” for noncompliance with program conditions were arbi-
trary and issued without due process. DTC staff made arrests
despite a clear lack of authority to do so under state law. After
these abuses were brought to light, numerous participants in
the program filed a putative class action under 42 U.S.C.
§ 1983, and the Indiana Supreme Court and Indiana Judicial
Center shut down the program.
     Indiana’s actions may have ended the DTC, but they did
not end the litigation in the district court. That court denied
class certification, dismissed some claims, and resolved most
of the rest of the claims on summary judgment. A final plain-
tiff’s claim was settled before trial. In the end, the plaintiffs
failed to win relief. On appeal, we are left with due process
claims by seventeen plaintiffs against three defendants, and
Fourth Amendment claims by three plaintiffs against two de-
fendants. The district court resolved all of these claims in the
defendants’ favor at summary judgment. While we have no
doubt that the plaintiffs’ constitutional rights were violated,
No. 17-2750                                                  3

the question is whether these defendants were personally re-
sponsible for the systemic breakdown. Plaintiffs have failed
to make that showing, and so the district court’s judgment dis-
missing the action must be affirmed.
                               I
    The Clark County DTC was founded in 2002. Like all In-
diana drug courts, it was given the task of “bringing together
substance abuse rehabilitation professionals, local social pro-
grams, and intensive judicial monitoring” to provide “indi-
vidually tailored programs or services” to its participants.
Ind. Code § 33-23-16-5. Participants entered the DTC after
pleading guilty to a drug-related felony that otherwise would
have led to a prison sentence. As part of each plea deal, the
state agreed not to enter a conviction against the defendant in
exchange for the defendant’s compliance with the conditions
of the program. Once a participant entered the program, she
would be assigned to one of two case managers, who would
create an individualized plan. Plans often required a partici-
pant to obtain treatment from approved providers, attend
regular DTC meetings and hearings, and retain employment.
Participants also were subject to unannounced visits and drug
screens and were required to obtain approval for any changes
in living arrangement or placements with treatment facilities.
As participants progressed through the phases of the pro-
gram, supervision and reporting became less frequent.
   Upon successful completion of the program, a partici-
pant’s deferred criminal charges were dismissed with preju-
dice. By contrast, an unsuccessful participant could be “termi-
nated” from the program, meaning, essentially, that she had
flunked out. “Terminated” participants had their convictions
entered and were sentenced in accordance with their plea
4                                                   No. 17-2750

agreement. Before turning to this drastic remedy, the DTC
could impose a number of intermediate “incentives, sanc-
tions, and therapeutic adjustments” to bring a participant
back on track. IND. PROB. SOLV. CT. R. 27. The available sanc-
tions ranged from assigned reflective essays to more frequent
monitoring to short-term jail stays.
    The program appears to have proceeded smoothly until
Judge Jacobi became the DTC’s presiding judge in January
2012. Under his stewardship, the administration of the pro-
gram went seriously awry. Two troubling practices arose.
First, many short-term jail sanctions began stretching beyond
anything that fairly could be called “short-term.” To take two
of the worst examples, Jason O’Connor was jailed 220 days for
what was announced in court as a 30-day sanction, and Des-
tiny Hoffman was jailed 154 days for what was announced as
a 48-hour sanction. In all, 16 of the plaintiffs advancing due
process violations on appeal were jailed 24 times, for periods
ranging from 6 to 220 days. These sanctions were imposed
without the procedural protections required by Indiana law,
such as written notice, a right to counsel, or a right to present
evidence. The plaintiffs argue that these extended periods of
incarceration violated the Due Process Clause of the Four-
teenth Amendment. Second, two DTC staff members person-
ally arrested participants who had violated DTC rules, when
they should have asked local police to execute the warrants.
Three plaintiffs argue that these seizures violated the Fourth
Amendment.
   In the district court, the plaintiffs sued nine county em-
ployees and entities. Four defendants remain on appeal, three
of whom are sued in their individual capacity. Josh Seybold
was one of two case managers for the DTC. As case manager,
No. 17-2750                                                      5

he was responsible for finding placements in treatment cen-
ters for jailed participants and often served as participants’
first point of contact with the DTC. Susan Knoebel was the
chief probation officer in Judge Jacobi’s court and the director
of the DTC. As director, she oversaw the administrative de-
tails of the Clark County DTC, including Seybold’s work as a
case manager. Jeremy Snelling was the courtroom’s bailiff and
also served as a “field officer” for the DTC. He tracked down
and arrested several of the plaintiffs for violating DTC rules;
Knoebel accompanied him. Finally, Danny Rodden, the Clark
County Sheriff, was sued in his official capacity. We interpret
these claims as claims against the Clark County Sheriff’s De-
partment as an entity. See Kentucky v. Graham, 473 U.S. 159,
165–66 (1985). The department operated the county jail, which
the plaintiffs say failed to provide constitutionally sufficient
safeguards against unlawful detention.
    The district court granted summary judgment in favor of
all four defendants. We assess the district court’s decision de
novo and review the record just as the district court did—by
taking all disputed facts and competing inferences from the
evidence in the plaintiffs’ favor. Bunch v. United States, 880 F.3d
938, 941 (7th Cir. 2018). The parties have raised many argu-
ments both on the merits and relating to various immunities,
but we address only those necessary to resolve this appeal.
                                II
                                A
   The Due Process Clause of the Fourteenth Amendment
prohibits the deprivation of “life, liberty, or property, without
due process of law.” U.S. CONST. amend. XIV, § 1. The plain-
6                                                  No. 17-2750

tiffs argue that Knoebel, Seybold, and the Clark County Sher-
iff’s Department violated those rights by facilitating the DTC’s
use of jail sanctions. Sixteen of the plaintiffs were jailed for
violating conditions of the DTC program in 2012 and 2013:
Destiny Hoffman, Jason O’Connor, Nathan Clifford,
Joshua Foley, Amy Tuttle, Amanda Campbell, Justin Lanham,
Trentney Rhodes, Joanie Watson, Julia Joseph, Jarvis Peele,
Katherine Tudor, Ashleigh Santiago, Robert Upton, Mi-
chael Campell, and Brandelyn Taylor. Another plaintiff,
Shane Bratcher, separately says that Knoebel and Seybold vi-
olated the due process clause by extending his time in the
DTC program without procedural protections. But because
his claim is distinct and he presented no independent argu-
ment in the district court or on appeal, any argument he might
make is waived. Williams v. REP Corp., 302 F.3d 660, 666
(7th Cir. 2002). We limit our analysis, then, to the due process
implications of the jail sanctions imposed by the Clark County
DTC.
    Each of the 16 plaintiffs was held in the Clark County jail
after being sanctioned by Judge Jacobi or a magistrate judge
presiding in his stead. The plaintiffs were brought before the
DTC for a variety of missteps: failed or diluted drug tests,
missed status hearings, and even self-reported drug or alco-
hol use. Before sanctions were imposed, Indiana law, con-
sistent with the Due Process Clause, required that the accused
person be given written notice, “obtain the disclosure of evi-
dence against the individual,” “confront and cross-examine
witnesses,” and be allowed counsel. Ind. Code § 33-23-16-
14.5(c); see also Goldberg v. Kelly, 397 U.S. 254, 262–63 (1970)
(“The extent to which procedural due process must be af-
forded the recipient is influenced by the extent to which he
No. 17-2750                                                    7

may be condemned to suffer grievous loss … .”) (internal quo-
tation marks omitted). It is undisputed that none of these pro-
cedural protections was actually provided in Clark County;
the plaintiffs were never advised of their right to counsel,
never received written notices before the hearings, and never
presented evidence. Furthermore, once the plaintiffs were
“sanctioned” to the county jail, the court orders generally did
not give a specific term even if a term was orally mentioned
at the hearing. A typical order simply provided that the plain-
tiffs were to be “held until further order from the Court” with-
out any accompanying explanation or reasoning.
     As a result of this opaque process, the plaintiffs were left
in the dark. Many of them, including Hoffman, O’Connor,
and Amanda Campbell, wrote letters to Judge Jacobi, Clark
County magistrate judges, and DTC staff pleading for help or
even just for clarity. In some cases, family members called or
visited Seybold’s office after earlier inquiries proved ineffec-
tive. The record reveals that whatever the stated length of the
sanction was at the hearing, the plaintiffs remained in jail un-
til Seybold or another DTC staff member was able to obtain
placement in a treatment facility. Whatever caused the delays
in these placements, there was no justification in Indiana law
for jailing the participants while they waited. As the district
court concluded, “[i]t was a wholly indefensible system.”
   Before proceeding, we think it important to pin down the
precise type of due process violation alleged in this case. We
have said in the past that prolonged detention before receiv-
ing a hearing violates the Due Process Clause’s substantive
component. See, e.g., Holloway v. Delaware Cnty. Sheriff, 700
F.3d 1063, 1068–69 (7th Cir. 2012); Armstrong v. Squadrito, 152
F.3d 564, 570–71 (7th Cir. 1998). But this case is simpler. The
8                                                     No. 17-2750

plaintiffs were not being held pending a hearing because the
ostensible hearing already occurred. The problem was that
the hearing itself was constitutionally deficient. See, e.g., Simp-
son v. Brown Cnty., 860 F.3d 1001, 1006 (7th Cir. 2017); see gen-
erally Mathews v. Eldridge, 424 U.S. 319 (1976) (discussing con-
stitutional standards for hearings that implicate interests pro-
tected by the due process clauses).
    As we said at the outset, this is enough to show that the
plaintiffs were deprived of a liberty interest without due pro-
cess of law. But who is responsible? In particular, were either
the individual defendants (Knoebel and Seybold) or the Clark
County Sheriff’s Office subject to liability for a constitutional
tort? For both sets of defendants, the crucial issue is personal
(or departmental) responsibility. Section 1983 imposes liabil-
ity only on an official who “subjects, or causes to be subjected,
any citizen of the United States or other person within the ju-
risdiction thereof to the deprivation of any rights, privileges,
or immunities secured by the Constitution and laws.” 42
U.S.C. § 1983; see also Kuhn v. Goodlow, 678 F.3d 552, 555–56
(7th Cir. 2012) (noting that “§ 1983 liability is premised on the
wrongdoer’s personal responsibility”). In other words, the of-
ficial’s act must both be the cause-in-fact of the injury and its
proximate cause. Whitlock v. Brueggemann, 682 F.3d 567, 582
(7th Cir. 2012).
                                B
     We begin with the individual defendants. The plaintiffs do
not argue that Knoebel and Seybold are responsible for the
failure to provide due process protections in the first instance.
Rather, they argue that both defendants were deliberately in-
different for failing to intervene while the plaintiffs were in
jail. “The deliberate indifference standard reflects a mental
No. 17-2750                                                         9

state somewhere between the culpability poles of negligence
and purpose, and is thus properly equated with reckless dis-
regard.” Perez v. Fenoglio, 792 F.3d 768, 777 (7th Cir. 2015). De-
tainees, who are protected by the Fourteenth Amendment, are
entitled to at least as much protection as that given to prison-
ers, who are protected by the Eighth Amendment, even
though some differences exist. Rosario v. Brown, 670 F.3d 816,
820–21 (7th Cir. 2012). The plaintiffs in our case argue that
Knoebel and Seybold violated their due process rights by (1)
failing to place the plaintiffs in treatment facilities or to file the
proper paperwork to end jail sanctions, and (2) failing to re-
port obvious due process violations earlier.
    Plaintiffs first accuse Seybold (and Knoebel as his super-
visor) of failing to secure placements with treatment centers,
and thus of extending the plaintiffs’ unlawful detentions. But
no rational trier of fact could find that Seybold’s actions were
taken with at least reckless disregard for their impact on
plaintiffs’ constitutional rights. See Farmer v. Brennan, 511 U.S.
825, 835–47 (1994) (explaining constitutional deliberate indif-
ference standard). Seybold’s case notes point to numerous
contacts with treatment facilities for each plaintiff; and the
most frequent response he received from those facilities was
that no beds were available for participants. For example,
Rhodes was incarcerated on December 3, 2012, for arriving
late to a meeting. On December 6, Seybold noted that he had
faxed an application to Serenity House, a local halfway house.
On December 14, he spoke with Serenity House, which in-
formed him that a bed would open up the next week. Finally,
Seybold completed a transport order on December 20 and
Rhodes was released the next day. Rhodes’s case is typical:
10                                                 No. 17-2750

Seybold followed up every week or two with treatment cen-
ters for each plaintiff to see when space would become avail-
able.
     The plaintiffs argue that these contacts were not frequent
enough, but they have not told us why the actual frequency
was so deficient that it amounted to a due process violation.
When liability is predicated on a departure from the norm, we
need a baseline of responsible behavior. Cf. Estate of Cole v.
Fromm, 94 F.3d 254, 262–63 (7th Cir. 1996) (noting that medical
care is deliberately indifferent if it amounts to “a substantial
departure from accepted professional judgment, practice, or
standards”). Here, we have no such baseline: plaintiffs have
not produced any evidence to show that Seybold’s placement
practices were unsound, let alone that they were deliberately
indifferent. Perhaps Seybold missed many opportunities to
place participants because he checked in with the various
treatment facilities too infrequently; but perhaps there simply
was not space for the plaintiffs, in which case further calls
from Seybold would only have been a nuisance to a busy fa-
cility. The record is silent. While evidence may not always be
required to show how an official’s behavior departed from the
norm—some forms of deliberate indifference are plain on
their face—this is not one of those cases.
    Hoffman and O’Connor separately argue that Knoebel’s
failure to file petitions to terminate them from the DTC pro-
gram violated their due process rights. It is true that Knoebel
was the person responsible for filing such a petition, which
would have notified the prosecutor that charges should be re-
instated, and she did not do so. Yet according to Judge Jacobi’s
testimony, court records showed the petition had been filed,
which led the DTC judges and staff to think they were waiting
No. 17-2750                                                       11

for the prosecutors to reinstate charges. This procedural con-
fusion left the plaintiffs in jail for just over a year in the aggre-
gate. That is enough, Hoffman and O’Connor say, to show
that Knoebel was deliberately indifferent to their plight. As
with Seybold’s placement practices, however, Hoffman and
O’Connor have not told us why any part the defendants
played in this unfortunate tale was so egregious that it vio-
lated their due process rights. They cannot mean that every
bureaucratic slip creates a constitutional violation. In Arnett v.
Webster, 658 F.3d 742 (7th Cir. 2011), we found that a prison
doctor was negligent, but not deliberately indifferent, for fail-
ing to follow up on a medication request when he mistakenly
thought a request had already been submitted to the Bureau
of Prisons. Id. at 758. The same distinction is relevant here:
Hoffman and O’Connor have failed to present any evidence
that would show that Knoebel’s alleged errors were more than
simple negligence.
    The plaintiffs also argue that Seybold and Knoebel were
deliberately indifferent for failing to bring an end to the DTC’s
unlawful incarcerations earlier. But it is clear from the record
that Knoebel and Seybold themselves lacked authority to
change the DTC’s sanctioning practices. While Knoebel had
some authority over the administrative policies of the Clark
County DTC, neither she nor Seybold had the power to over-
ride Judge Jacobi’s orders. When the staff and outside lawyers
did bring due process concerns to Judge Jacobi’s attention, he
dismissed them. Knoebel and Seybold had no ability to com-
pel the judge to do otherwise.
   Recognizing this, the plaintiffs contend that Knoebel and
Seybold should at least have “investigated and made a report
of the obvious constitutional violations that were running
12                                                   No. 17-2750

rampant in 2012 and pre-November 2013.” Seybold eventu-
ally did make such a report when he expressed his concerns
to Clark County Chief Judge Vicki Carmichael in November
2013, and his report contributed to the eventual revelation of
the DTC’s abuses. But the plaintiffs say more was required. To
be sure, the Constitution imposes an affirmative duty to pro-
tect the well-being of those in custody. See DeShaney v. Winne-
bago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 195 (1989). And
supervisors are liable for constitutional violations if they turn
a blind eye or acquiesce to abuses of their subordinates. See,
e.g., Backes v. Vill. of Peoria Heights, 662 F.3d 866, 869–70 (7th
Cir. 2011); Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir.
2001). The problem is that Knoebel and Seybold were not su-
pervisors of the DTC, and they certainly had no supervisory
authority over the judge. They supervised no one but the par-
ticipants of the program, and no one argues that the plaintiffs
were violating their own rights. See Jones v. City of Chi., 856
F.2d 985, 992–93 (7th Cir. 1988) (discussing supervisory liabil-
ity for the conduct of subordinates). With supervisory liability
out of the way, this theory lacks a legal basis. See Ashcroft v.
Iqbal, 556 U.S. 662, 683 (2009). The Constitution does not im-
pose a general duty to expose wrongdoing anywhere within
a government employee’s organization. State law might im-
pose expanded reporting duties on employees such as the de-
fendants, but that would not help the plaintiffs. See DeShaney,
489 U.S. at 203. Knoebel and Seybold were not deliberately
indifferent for failing to take extra steps once internal efforts
were rebuffed.
                                C
    Trying another tack, the plaintiffs argue that under Monell
v. Department of Social Services of the City of New York, 436 U.S.
No. 17-2750                                                     13

658 (1978), Sheriff Rodden can be held accountable for the
deprivation of their due process rights. To establish liability
under Monell, the plaintiffs must show that an official govern-
ment policy or custom “is responsible for the deprivation of
rights.” Thomas v. Cook Cnty. Sheriff’s Dep’t, 604 F.3d 293, 306
(7th Cir. 2010) (quoting Monell, 436 U.S. at 690). The Sheriff’s
Department had no involvement with the DTC’s deficient
hearings. But once they were detained, plaintiffs assert, the
sheriff violated their due process rights by failing to adopt
policies to bring their unlawful detentions to an end.
    The Clark County Jail, however, had several policies in
place at the time that conceivably could have safeguarded de-
tainees from wrongful detention. The jail sent a “Weekly In-
mate Roster” to the county court listing all the detainees at
the jail who had come from the court. Those being wrongfully
detained could have complained by using the jail’s informal
in-house mail system, through which the guards would walk
un-stamped mail over to court employees. (The jail and court-
house were housed in the same building.) This system was ad
hoc and imperfect, but there is evidence in the record of sev-
eral letters that made it to the appropriate court officials. Fail-
ing that, detainees could try the U.S. mail or file a grievance
through the jail’s internal grievance system, although there is
scant evidence that these fallback policies were actually used.
    Relying primarily on Armstrong v. Squadrito, 152 F.3d 564
(7th Cir. 1998), the plaintiffs argue that these policies were
constitutionally insufficient to protect against due process vi-
olations. In Armstrong, the plaintiff turned himself in on a
warrant for what he thought would be a same-day bail hear-
ing, but “the sheriff’s office misfiled [the plaintiff’s] records
and held him for 57 days despite his repeated inquiries.” Id.
14                                                    No. 17-2750

at 567. We found that the sheriff was deliberately indifferent
for relying solely on a “will call” list of detainees set to go be-
fore a judge to prevent unlawful pre-trial detentions, and by
refusing to accept grievances. Id. at 577–79. The plaintiffs anal-
ogize Clark County’s Weekly Inmate Roster to the Armstrong
sheriff’s “will call” list, and argue that Clark County “abdi-
cated responsibility” by impermissibly shifting the burden to
detainees to end their unlawful detentions. Id. at 579.
     There are two problems with this theory. First, the plain-
tiffs in our case were held pursuant to a facially valid court
order, whereas Armstrong was held on a warrant. “In Indi-
ana, the sheriff’s department (which administers the jail) is …
the entity charged with taking those arrested on both civil
warrants and criminal warrants to court.” Id. at 579 (internal
citations omitted); see also Ind. Code § 36-2-13-5(a)(1). The
sheriff has no analogous duty when a detainee is held pursu-
ant to a court order. In those cases, the statute requires only
that the order be enforced. Ind. Code § 36-2-13-5(a)(4) (“The
sheriff shall … execute all process directed to the sheriff by
legal authority … .”). We have held that it is an “entirely law-
ful policy” for a sheriff to hold detainees pursuant to a court
order, “unless the custodian knows that the judge refuses to
make an independent decision or there is doubt about which
person the judge ordered held.” Hernandez v. Sheahan, 455 F.3d
772, 776 (7th Cir. 2006). Here, Judge Jacobi’s orders came after
a hearing, and nothing on the face of the orders indicated that
those hearings were deficient. As in Hernandez, “[t]he Sheriff’s
policy is the norm: ensure one hearing and abide by its out-
come.” Id. at 778.
   Second, there is considerable evidence that, whatever the
defects of the sheriff’s policies, they were successful in getting
No. 17-2750                                                   15

some complaints to the DTC staff. In making their case
against Knoebel and Seybold, the plaintiffs point to many let-
ters that made it into DTC case files from the in-house mail
system. This suggests that the sheriff’s deputies were trans-
mitting some letters from those in custody to the court. Even
if the sheriff’s informal policies were flawed, those inefficien-
cies did not cause the plaintiffs’ extended incarcerations and
fall short of the “policy or custom of refusing to accept com-
plaint forms” at issue in Armstrong. 152 F.3d at 579. The Sher-
iff’s Department followed court orders, as it was required to
do, and directed detainees’ complaints about those orders to
the issuing court. These policies do not support a Monell
claim.
    We can assume that the Clark County DTC’s imposition of
extended jail “sanctions” without proper hearings ran afoul
of both state and federal law. None of the defendants before
us, however, violated federal due process norms.
                               III
    Finally, we consider the Fourth Amendment claims ad-
vanced by three plaintiffs: Michael Campbell, Brandelyn Tay-
lor, and Amy Bennett. All three were arrested by Knoebel and
Snelling after warrants were issued for violations of DTC
rules. The three arrests follow a similar pattern. In each case,
Judge Jacobi or another presiding judge issued an arrest war-
rant for failure to appear at a DTC hearing or drug test. Rather
than waiting for local or county police to execute the warrant,
Knoebel and Snelling set out in an unmarked county vehicle
and tracked down each participant. Both wore badges and
carried guns, and in the arrest of Taylor, Snelling yelled
“Clarksville Police” as he approached. Snelling then hand-
cuffed each participant and brought him or her back to the
16                                                   No. 17-2750

court. The defendants dispute some of these details, but for
the purpose of summary judgment they concede that we must
accept the plaintiffs’ version of events.
   Where, as here, the defendants have conceded that a sei-
zure occurred, the only question is whether the “seizure was
unreasonable.” Dunn v. City of Elgin, 347 F.3d 641, 648 (7th Cir.
2003). Campbell, Taylor, and Bennett argue that their arrests
were unreasonable because Knoebel and Snelling acted with-
out any state-law authority. Knoebel and Snelling respond
that the lack of state-law authority does not make a seizure
unreasonable, and in the alternative, they assert that they are
entitled to qualified immunity.
    Everyone agrees that Knoebel and Snelling lacked any
semblance of state-law authority to arrest DTC participants.
But, as Virginia v. Moore, 553 U.S. 164 (2008), makes clear, that
flaw does not show that there was a federal constitutional vi-
olation. As the Court held in Moore, an arrest based on proba-
ble cause, even if prohibited by state law, does not violate the
Fourth Amendment. Id. at 174–76. Knoebel and Snelling acted
pursuant to facially valid state warrants, and so probable
cause to support the arrests either existed, or they reasonably
believed that it did. See United States v. Leon, 468 U.S. 897, 924
(1984) (analogizing good-faith immunity under section 1983
to the good-faith exclusion under the exclusionary rule).
   That is not to say that all was well from a broader point of
view. The extent to which Knoebel and Snelling exceeded
their jurisdiction is quite troubling. Snelling was a bailiff
whose arrest powers did not extend past the courthouse
doors, and Judge Jacobi testified that he told Snelling not to
arrest people. Knoebel had no conceivable basis for arrest au-
thority, though in fairness she did not personally handcuff
No. 17-2750                                                17

any participants. Both defendants misleadingly brought with
them indicia of authority—badges, guns, and in one case a call
of “police”—when they had no actual authority. But these are
all matters of state law: no one argues that any other aspects
of the arrest would offend the Fourth Amendment. The war-
rants were valid, no excessive force was used, and each plain-
tiff was promptly taken to the DTC. This does not add up to a
Fourth Amendment violation.
                             IV
   We have no doubt that the plaintiffs’ constitutional rights
were violated during their time as participants in the Clark
County DTC. But that is not the question before us. It is
whether any of the four defendants can be held liable for
those constitutional injuries. The plaintiffs cannot overcome
the barriers to recovery against these four defendants. We
AFFIRM the judgment of the district court.